department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b organization c program d county e county f state g organization h organization j location k organization t number v number w number x dollars amount y dollars amount z dollars amount dear you asked for advance approval of your grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you intend to establish a program called the c in conjunction with the b the purpose of the program is to provide grants to organizations exempt under sec_501 of the internal_revenue_code to fund sabbaticals for the chief executives of the organizations and to provide a stipend to compensate for the additional responsibilities of the interim leaders during the absence of the chief executives funds may also be provided for professional development the grants are one-time only you and the b will provide x dollars for up to w organizations each year to provide a stipend to cover living and travel_expenses for each organization's chief executive in addition you will provide y dollars as a stipend to be used as additional compensation_for the chief executive's second in command or interim leadership team of senior managers who will be acting chief executive or executive team during the sabbatical you may also grant z dollars for a professional development fund upon receipt and approval of a brief written proposal outlining the grantee’s plans for administration of the fund since you and the b will share all program_costs equally you will provide funds for up to v grants each year and share equally in the administrative expenses of the program the number of grants may be adjusted downward if there are not sufficient applicants meeting the eligibility criteria the c will be publicized through a website as well as through targeted distribution of information about the program in the nonprofit and philanthropic sectors in d and e counties in the state of f you may coordinate with the g and the h to publicize the c in addition you expect that public awareness of the c will increase through word of mouth in order to be eligible for the c the candidate must e e e e be the chief executive ie executive director chief_executive_officer or president of a code sec_501 charitable_organization be employed full-time at the applicable_organization have worked at least t consecutive years in the nonprofit sector at the same or multiple organizations without significant leave require financial assistance to take protracted time off work in addition the candidate’s tax-exempt employer must be located in the j area not be a school not be a government agency have at least three full-time paid staff e e e e e endorse the candidate’s application to the c and submit a work plan for organizational management during the candidate’s absence and upon candidate’s return letter catalog number 58222y e require financial assistance to underwrite the individual candidate's leave in addition to ensuring that the candidate and their employer organization meet the eligibility requirements you will evaluate the specific criteria regarding both the individual candidate and the employer organization in order to select grant recipients individual candidates will be evaluated regarding whether i they have a proven track record of outstanding leadership ii are recognized by their peers as remarkable leaders and iii are willing to participate in a network of peer alumni of the c the employer organization will be evaluated regarding whether the organization is i recognized by the community for the quality of its charitable programs ii looks to the applicant’s sabbatical as an opportunity to develop the next level of leadership within the organization and iii can sustain regular charitable activities during the candidate’s absence the initial selection committee will consist of trustees from the k and the b as well as an individual retained to operate the c who will as serve as program director in addition both the k and the b will invite unrelated individuals who are established leaders in the regional nonprofit sector as the c progresses the k and the b will invite certain c alumni to serve on the selection committee the trustees of the k and the b will select and replace the selection committee members c funds will be paid directly to each recipient code sec_501 organization to be disbursed to the organization’s chief executive and interim chief executive you represent that you will arrange to receive and review grantee reports annually each chief executive recipient is required to submit a report on the sabbatical experience within three months after returning to work in addition chief executive recipients are expected to participate in the c alumni program which will provide you with additional opportunities to assess the chief executive recipient’s use of the funds written reports are also required on the funds used for professional development and interim leadership both the recipient organization and candidate will be required to sign a grant agreement limiting their use of the grant funds for purposes of time off travel and additional compensation_for the interim executive the grant agreement requires written confirmation of the sabbatical itinerary and sabbatical dates no later than w weeks prior to commencement of the leave a brief written report pages from the sabbatical recipient must be submitted to y within two months of the conclusion of the sabbatical the report should describe how the recipient spent the sabbatical time and the recipient's experience of returning to work the grant agreement will also provide that if either the recipient organization or chief executive recipient do not use the grant funds for the specified charitable purposes you will seek repayment of the grant funds from the recipient organization or chief executive recipient as applicable additionally the grantee must agree to notify you if it experiences any of the following during the grant period e achange in leadership at the board or staff level achange to the organization’s mission or the services that it provides e letter catalog number 58222y e amove to a new location or e achange in c status you represent that you will maintain records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request letter catalog number 58222y e e e e e this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
